Judgment, Supreme Court, New York County (Robert Stolz, J.), rendered August 30, 2005, convicting defendant, after a jury trial, of robbery in the first degree, and robbery in the second degree (two counts), criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 25 years to life, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentences to concurrent terms of 20 years to life, and otherwise affirmed.
We find the sentences excessive to the extent indicated. Concur—Lippman, P.J., Mazzarelli, Andrias, Buckley and Sweeny, JJ.